Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 10/28/2020. However, the rejection is made non-final for the following reasons of record.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miekka et al., US 6045942, in view of Wallace et al., EP 2044642 B1.Regarding claim 39, Miekka et al., teaches a microbattery (ultra thin battery; abstract; low profile battery; col. 1, lines 35-38) comprising: a layered structure (Fig. 3, 4) with a first metal layer forming a first current collector (col. 3, lines 47-61), a second metal layer forming a second current collector (col. 3, lines 47-61),  and an insulator layer (col. 1, lines 64-67) which is arranged between the first metal layer and the second metal layer and which electrically .
Thus, the invention as a whole would have been obvious because although Miekka et al., does not recite “so that ions can travel via the ion conductor from the first electrode to the second electrode or from the second electrode to the first electrode”, this is functional language which does not have patentable weight.
In the absence of showing criticality or unexpected results, it would be obvious to make the electrodes engage through the insulator layer of second metal layer and project beyond upper . 
3.	Claims 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miekka et al., US 6045942, in view of Wallace et al., EP 2044642 B1, in further view of Chiang et al., US 2003/0099884.
Miekka et al., modified by Wallace et al., teaches a microbattery.
Miekka et al., does not teach the claim limitations of claim 40-44.Regarding claim 40, Chiang et al., teaches the first metal layer is formed from aluminum for at least one of forming and contacting the plus pole of the microbattery (0272; 0276), and the second metal layer is formed from copper for at least one of forming and contacting the minus pole of the battery (0277; 0291). Regarding claim 41, Chiang et al., teaches the insulator layer which is arranged between the first metal layer and the second metal layer comprises one of the following materials: SiO.sub.2 (0171), a polyolefin (0220), in particular polyethylene (0220).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Chiang into the teachings of Miekka because Chiang teaches the types of metal used in the microbattery and aluminum foil and copper foil are well known in the battery art.Regarding claim 42, Chiang et al., teaches a thickness of the layered structure is one or more of less than 1 mm (0020), less than 0.6 mm (0020), and less than 0.2 mm (0020; 0024; 0137-0138). 

mm and the ionically conductive medium separating the first and second 
electrodes is no greater than I micron at  least one location along an 
interface between the first and second electrodes.  Thus, for the first time a 
bulk battery is described having inter-electrode spacings that are typical of 
thin film batteries.  This allows higher energy densities, higher power 
densities, or longer cycling life to be obtained compared to conventional 
laminated bulk batteries known as lithium ion, lithium polymer, or lithium gel 
polymer batteries.  “ (0020).
Regarding claim 43, Miekka et al., teaches multiple first electrodes and multiple second electrodes arranged in strips (Fig. 4, 6).Regarding claim 43, Chiang et al., teaches multiple first electrodes and multiple second electrodes arranged in strips or in a chequered manner (0111; 0184; 0219; 0287). 
Regarding claim 44, Miekka et al., teaches the separator structure extends at least up to the upper end of the first electrode which is away from the first metal layer, so that the first electrode and the second electrode are separated from one another along planes running parallel to the planes of the layered structure, by way of the separator structure (Fig. 4, 6).Regarding claim 44, Chiang et al., teaches the separator structure extends at least up to the upper end of the first electrode which is away from the first metal layer, so that the first electrode and the second electrode are separated from one another along planes running .

Response to Arguments
4.	Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. Applicant argues that “Miekka and Wallace fail to teach or suggest the limitations of independent claim 39, including “wherein the first electrode electrically contacts the first metal layer at an upper side of the first metal layer which faces the insulator layer and wherein the first electrode engages through the insulator layer and through the second metal layer and projects beyond an upper side of the second metal layer which is away from the insulator layer.””
However, Miekka et al., teaches the electrode (electrode 16, 18; active electrode material 26)  electrically contacts the first metal layer (silver metal or nickel metal based inks 24) at an upper side of the first metal layer which faces the insulator layer (substrate 12) (Fig. 1) and the electrode (electrode 16, 18; active electrode material 26) engages through the insulator layer (substrate 12) and through the second metal layer (silver metal or nickel metal based inks 24) and projects beyond an upper side of the second metal layer (Fig. 1,3).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727